DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendment filed 23 December 2020, the prior art rejection has been slightly modified.  It is also noted that withdrawn claim 1 has been amended to depend on “the apparatus of claim 1” instead of --the apparatus of claim 15--.

Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  the limitation of “a vent port” in claim 23 should be replaced with --the vent port-- as the limitation was introduced in claim 15 and claim 24 recites the “apparatus according to claim 14” instead of --the apparatus of claim 15--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the plurality of shelves" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to further limit the claim upon which it depends as claim 15 requires “a sterilizing cabinet, having […] a door” and further that “the door having a vent port.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mauzerall et al. (US 9,808,545).
In regard to claims 15-16, 18-19 and 22-24, Mauzerall discloses a docking station 700 comprising a frame 705, wheels 715, and shelves 725 and is free of a door.  The station 700 is viewed as analogous 
Mauzerall does not explicitly disclose wherein the vent port 135 can be placed in the door of the cabinet.  Mauzerall does disclose wherein the vent port 135 can be located “in at least one of the cabinet side walls 126, cabinet back wall 127, the cabinet to0 140 and cabinet bottom 125.”  See col. 7, lines 29-32.  The Courts have held that the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  Therefore, it is viewed that it would have been within the ambit of one of ordinary skill to have rearranged the vent port to be in the door without creating any new or unexpected result as the vent port would retain the same functionality.
Mauzerall is also silent in regard to the cabinet 105 being unable of being separated from the docking station 700.  However, it would have been within the ambit of one of ordinary skill in the art to have used a one-piece, integrated construction instead of the structure disclosed or taught in the prior art absent of any new or unexpected result. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 
In regard to claim 17, it is viewed that the interior of the sterilizing cabinet is adjusted to be within a range of a surgical field compliant height as one would be able to access the interior of the cabinet when on the station 700.  It is viewed that the limitation of the claim does not explicitly require structure to adjust the height of the cabinet as the interior of the cabinet a range of heights (i.e. heights in between the top and bottom of the cabinet).  Further, it is viewed that the station 700 can have its height, and thus the height of the cabinet, adjusted by rolling onto surfaces of different heights.  Thus, it is capable of operating the station 700 in a manner in which the height of the cabinet is adjustable within a range of a desired compliant height.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Alternatively, Mauzerall discloses that transfer carts 200 can have adjustment structures for adjusting the height of a sterilization cabinet thereon such that it can be opened at a desired height.  See col. 10, line 41 through col. 11, 26.  It would have been within the ambit of one of ordinary skill in the art to have combined the structure of the adjustable platform with the station 700 of the different embodiment for the purpose of including the functionality of adjusting the height of the sterilization cabinet for facilitating easier loading and unloading.
In regard to claim 20, Mauzerall discloses wherein the station 700 has a plurality of shelves 725.  Mauzerall is silent in regard to the wheeled case cart (station 700) having a door.  Mauzerall teaches wherein the station 700 is capable of receiving one or more sterilization cabinets 105.  See col. 17, lines 25-31.  Thus, it can be viewed that additional sterilizing cabinets on the station 700 are part of the .

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Mauzerall teaches away from integrating its sterilization cabinet with its docking station as it is taught that the docking station is used to free up a transfer cart for other uses after the cabinet is transferred to the docking station.  The Examiner has fully considered the argument but has not found it to be persuasive.  It would have been within the ambit of one of ordinary skill in the art to have used a one-piece, integrated construction instead of the structure disclosed or taught in the prior art absent of any new or unexpected result. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).  An integrated station 700 and cabinet 105 would still make for efficient use of autoclave space and would allow for transportation of all items thereon to a target location.  Further, integrating the cabinet on the station would also free up the use of a transfer cart as the structure of the station, which includes wheels, would be used to transport the cabinet. It is noted that the instant specification does not teach any benefit or advantage gained from providing the cabinet in an integrated form with the case cart.  Thus, such a modification is absent of any new or unexpected result and is merely an obvious engineering design. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774